293 F.2d 44
Roosevelt MOORE, Appellant,v.ATLAS SUPPLY COMPANY, Inc.Roosevelt MOORE, Appellant,v.JACK P. HENNESSY CO., Inc.
No. 13529.
No. 13530.
United States Court of Appeals Third Circuit.
Argued June 20, 1961.
Decided July 10, 1961.

Roosevelt Moore, pro se.
Albert M. Parker, New York City, for appellee (Hennessy & Mowry, Englewood, N. J., on the brief).
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment of the District Court for the District of New Jersey finding the appellant's letters patent in suit No. 2,482,789 invalid for lack of patentable invention and finding, second, that even if the patent were valid there was no infringement by the defendant. The device had to do with an apparatus constructed by Mr. Moore when he was in the Armed Services of the United States during the Second World War. As the district judge said about Mr. Moore:


2
"His contribution to the effective operation of the airplanes was recognized by the military authorities by way of special citation, and after cessation of hostilities he was assisted in his effort to secure a patent on the apparatus he had constructed. It is a tribute to his skill that under such unfavorable circumstances he should have succeeded in developing the tire mounting implement." [187 F.Supp. 869.]


3
Judge Meaney gave Mr. Moore's claims very careful attention and wrote a thorough opinion in which he set out the reasons for the conclusions he was compelled to reach. With every sympathy for the young man in the service of his country who has done what Judge Meaney described we are compelled to reach the same conclusion reached by the district judge. We cannot add to his understanding description of the problems involved concerning this patent.


4
The judgment of the district court will be affirmed.